Citation Nr: 0125574	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  98-14 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Whether the veteran filed a timely notice of disagreement 
as to the February 1996 rating decision that awarded a 60 
percent disability evaluation for rheumatic heart disease 
and a total rating based upon individual unemployability 
due to service-connected disability, effective from 
February 3, 1992.

2. Entitlement to an effective date, earlier than February 3, 
1992, for the award of a 100 percent disability rating for 
rheumatic heart disease with pulmonary hypertension.

3. Whether there was clear and unmistakable error in the 
rating decision of August 25, 1989, that denied service 
connection for pulmonary disease and an evaluation in 
excess of 30 percent for rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1954 to 
March 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board notes that, in December 1998, the veteran and his 
son testified at a personal hearing at the RO.  During the 
pendency of his appeal, after he requested a second RO 
hearing, the veteran had a conference with a Hearing Officer 
in August 2000, but did not render recorded testimony.  The 
Hearing Officer's memorandum of the meeting is associated 
with the claims folders, and the Board believes that all due 
process requirements have been met regarding the veteran's 
hearing requests.


FINDINGS OF FACT

1. In March 1996, the RO mailed notification to the veteran 
of a February 1996 rating decision that awarded a 60 
percent disability evaluation for rheumatic heart disease 
and a total rating based upon individual unemployability 
due to service-connected disability (TDIU), effective from 
February 3, 1992.

2. A notice of disagreement challenging the RO's February 
1996 decision was received in January 1998, more than one 
year after the RO's notification of its rating action.

3. An unappealed August 1989 rating decision denied an 
evaluation in excess of 30 percent for rheumatic heart 
disease and service connection for a pulmonary disease.  
In October 1990, the veteran filed a claim for an 
increased rating for service-connected rheumatic heart 
disease.  In a January 1991 letter, the RO advised the 
veteran that his claim for an increased rating required 
medical evidence that was not submitted, and denied the 
claim.  Those determinations by the RO were final under 
the law.

4. On February 3, 1992, the veteran filed a request to reopen 
his claim for an increased rating for rheumatic heart 
disease and a TDIU; an unappealed October 1993 rating 
action denied that claim, and an April 1994 claim to 
reopen was denied by the RO in an unappealed December 1994 
decision.  Those RO determinations were final under the 
law.

5. In June 1995, the veteran filed a claim for an increased 
rating for rheumatic heart disease, which ultimately 
resulted in a grant of a 60 percent disability rating and 
a TDIU, effective February 3, 1992, in an RO decision of 
February 1996.  He did not appeal that decision, and it 
was final under the law.

6. In November 1996, the veteran filed a claim for an 
increased rating for rheumatic heart disease, and an April 
1997 RO rating action granted a 100 percent schedular 
rating for rheumatic heart disease with pulmonary 
hypertension, effective from November 19, 1996; in due 
course, a December 1999 rating action granted an earlier 
effective date for the 100 percent schedular disability 
evaluation for rheumatic heart disease with pulmonary 
hypertension, from February 3, 1992.



7. The evidence of record presented a tenable basis for 
denying an increased rating for rheumatic heart disease 
and service connection for pulmonary disease, in the 
unappealed August 1989 RO rating decision.  It is not 
shown that the applicable statutory and regulatory 
provisions existing at the time were ignored or 
incorrectly applied.


CONCLUSIONS OF LAW

1. The veteran did not submit a timely filed notice of 
disagreement as to the February 1996 rating decision that 
awarded a 60 percent disability evaluation for rheumatic 
heart disease and a total rating based upon individual 
unemployability due to service-connected disability, 
effective from February 3, 1992.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.201, 20.302(a) (2001).

2. The February 1996 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(2001).

3. The criteria for an effective date for a 100 percent 
rating for rheumatic heart disease with pulmonary 
hypertension, prior to February 3, 1992, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).

4. There was no clear and unmistakable error in the August 
1989 rating decision that denied an increased evaluation 
for rheumatic heart disease and service connection for 
pulmonary disease.  38 U.S.C.A. § 5109A, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  This new legislation provides that, upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Public Law No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (Nov. 9, 2000) 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (now codified at 38 U.S.C. § 5103A).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (West Supp. 2001) 
(Historical and Statutory Notes).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Secretary of Veterans Affairs has recently published new 
regulations, which were created for the purpose of 
implementing the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence, and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  Unlike many questions 
subject to appellate review, the claims for an earlier 
effective date and clear and unmistakable error in a prior 
rating decision of August 1989, by their very nature, have a 
somewhat limited focus.  The RO, in the denial notification 
letter of May 1997 and the statement of the case issued in 
August 1998 (as well as the December 1999 supplemental 
statement of the case) has set forth the law and facts in a 
fashion that clearly and adequately informed the claimant of 
the very limited and specific type of evidence needed to 
substantiate his claims, as well as information as to the 
finality of unappealed RO decisions.

The RO has secured medical records apparently considered by 
the Social Security Administration (SSA) in conjunction with 
its award of disability benefits to the veteran, effective 
October 1989.  The veteran has neither submitted nor made 
reference to any additional records that would tend to rebut 
these reports.  It appears clear, therefore, that there 
plainly is no outstanding Federal Government record that 
could substantiate the claims.  Given the circumstances of 
this matter, the Board cannot find any basis under the VCAA 
to defer adjudication.  Moreover, it appears equally clear 
that the implementing regulations issued under the VCAA do 
not change the picture in this matter, since they affect only 
VA notice and development procedures, and not the underlying 
substantive law as to basic eligibility for VA benefits. 

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claims, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (1991); Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2001)).  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
U.S. Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court recently 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, ___ Vet. App. ___, No. 00-51 (Aug. 30, 2001).

II.  Timeliness of Notice of Disagreement

A.  Factual Background

The RO awarded a 60 percent disability evaluation for 
rheumatic heart disease and a total rating based upon 
individual unemployability due to service-connected 
disability, effective from February 3, 1992, in a February 
1996 rating decision.  In a March 1996 letter, the RO 
notified the veteran of this decision and advised him of his 
appellate rights.  In January 1998, the veteran submitted a 
statement expressing his disagreement with the February 1996 
rating decision.

B.  Legal Analysis

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) has been furnished by the 
RO.  38 U.S.C.A. § 7105(a).  An NOD need not contain any 
special wording, and merely requires terms that can be 
reasonably be construed as disagreement with the RO decision.  
38 C.F.R. § 20.201.  See Gallegos v. Gober, 14 Vet. App. 50 
(2000) (VA should liberally interpret a written communication 
which may constitute an NOD under the law.).  However, the 
law is clear that an NOD must be filed within one year from 
the date of mailing of notice of the result of the initial 
review or determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).  The date of mailing the letter of notification 
is presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  Untimeliness of the NOD deprives the Board of 
jurisdiction to consider the merits of an appeal.  38 
U.S.C.A. § 7105(c); see Marsh v. West, 11 Vet. App. 468, 470 
(1998).

It is well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal, or any party, sua sponte, at any stage in the 
proceedings.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).  Within the VA regulatory system, the Board is the 
sole arbiter of decisions concerning its jurisdiction.  38 
C.F.R. § 20.101(c).  With regard to the issue of timeliness 
of an NOD, the Board has the jurisdiction, as well as the 
obligation, to assess its jurisdiction.  See Marsh v. West, 
11 Vet. App. at 471.

The Court has previously held that the Board must make an 
independent determination as to its jurisdiction, regardless 
of jurisdictional findings made by the RO.  Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, supra.  
In Rowell, the question arose as to whether the Board, 
notwithstanding its conclusion that the appellant had filed 
an untimely NOD, had jurisdiction to adjudicate a claim de 
novo merely on the basis that the RO had adjudicated the 
claim de novo.  In Barnett, the Court reaffirmed the Board's 
authority to change a favorable RO determination regarding an 
issue of jurisdiction.

Upon review of the evidence, the Board notes that, in January 
1998, the veteran submitted a letter expressly attempting to 
appeal the RO's February 1996 determination.  He enclosed a 
May 1989 letter from R.D.P, M.D., and a January 1996 
statement from VA cardiologist, duplicative of previously 
received evidence, and medical records dated in November 1997 
from D.D.R., M.D., that diagnosed mild pulmonary 
hypertension, secondary to rheumatic mitral valve disease.  
Nevertheless, the veteran's January 1998 statement was 
received more than one year after the March 1996 notice of 
the February 1996 decision.

Accordingly, the Board finds that the January 1998 NOD as to 
the RO's February 1996 rating decision that awarded a 60 
percent disability evaluation for rheumatic heart disease and 
a TDIU, effective from February 3, 1992, was not timely.  
Thus, the February 1996 decision on those issues was final.  
See 38 U.S.C.A. § 7105(b)(1) and 38 C.F.R. § 20.201.

Because the veteran has not complied with the legal 
requirement for filing a timely notice of disagreement, the 
law is dispositive of the issue and must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Earlier Effective Date

A.  Factual Background

The record reflects that the veteran's claim for service 
connection for rheumatic heart disease was initially granted 
by the RO in a May 1957 rating decision that awarded a 30 
percent disability evaluation, effective from March 1957.  In 
July 1958, the RO reduced that evaluation to 10 percent.  The 
veteran was notified of the RO's action but did not appeal, 
and it became final based upon the evidence then of record.  

In August 1986, the veteran filed a Statement in Support of 
Claim (VA Form 21-4138) in which he stated that his service-
connected (heart) disability had worsened.  VA and non-VA 
medical records, dated from July to August 1986, were 
associated with the claims file, and show that the veteran 
was disabled from work due to a fall two years earlier.  He 
had tried to return to work in January 1986, and noticed 
fatigue and increased shortness of breath with exertion.  The 
VA hospital summary for August 1986 indicates that the 
veteran underwent cardiac catheterization, was diagnosed with 
mitral regurgitation and angina and, at discharge, was able 
to resume prehospital activities immediately.  In an October 
1986 rating, the RO granted a 30 percent rating, effective 
from July 29, 1986.  Thereafter, the RO received additional 
VA medical records, including an April 1986 echocardiogram 
report.  In a March 1987 rating, the 30 percent rating was 
made effective from April 23, 1986.  The veteran was notified 
of the RO's action but did not appeal, and the decision 
became final.  

In December 1987, the RO received the veteran's claim for a 
TDIU.  VA medical records, dated from March 1987 to January 
1988 were reviewed in conjunction with the veteran's claim.  
They reflect treatment for non-service-connected disorders, 
including hiatal hernia, cervical spine problems, and 
complaints of radiating low back pain since January 1986.  
The records also reflect complaints of dyspnea with mild 
restrictive defect, "? asbestosis" with minimal functional 
abnormality, noted in September 1987.  In a February 1988 
rating action, the RO denied the claim for a TDIU and 
confirmed and continued the 30 percent rating for rheumatic 
heart disease.  The veteran was notified of the RO's action 
but did not appeal, and it became final.

In March 1989, the veteran filed a VA Form 21-4138 seeking 
service connection for asbestosis.  In conjunction with 
claim, the RO reviewed service medical records and post-
service examination reports in 1957 and 1958 that were not 
indicative of any pulmonary disorder.  In June 1989, the 
National Personnel Records Center (NPRC) indicated that 
service personnel records for the veteran could not be 
located, and might have been destroyed in a 1973 fire at the 
NPRC.  The RO also reviewed the veteran's statements to the 
effect that he was exposed to asbestos in service, and VA 
medical records, dated from December 1987 to March 1989, 
including a May 1986 Behavioral Pain Clinic record reflecting 
the veteran's report of multiple injuries while employed as 
an electrician.  The records further reflect the veteran's 
complaints of chest pain and dyspnea when walking.

The RO reviewed an August 2, 1989, fee-based pulmonary 
evaluation from R.D.P., M.D., who said that the veteran's 
main complaint was shortness of breath with minimal exertion.  
The veteran was unable to walk more than one block, used to 
work as an electrician, and currently found it difficult to 
climb an eight-foot ladder or more than a few stairs at one 
time.  He denied a history of chest pains suggestive of 
angina, but said he had been told he had a problem with his 
heart valve.  The clinical impression was chronic obstructive 
lung disease and status post anterior cervical fusion.  Dr. 
R.D.P. stated that the veteran's X-rays were consistent with 
chronic obstructive pulmonary disease (COPD) and there was 
some suggestion of increased pulmonary vascular congestion.  
Based on the veteran's history of chronic obstructive lung 
disease and history of rheumatic heart disease, with a 
history of valve problem and an inability to exert himself, 
Dr. R.D.P. said that the veteran should be considered 
disabled from a pulmonary viewpoint, and incapable of 
continuing in his occupation.  Recommended treatment included 
bronchodilators and evaluation of cardiac function by an 
echocardiogram.  In an August 1989 action, the RO denied 
entitlement to service connection for pulmonary disease 
(asbestosis) and confirmed and continued the previously 
assigned 30 percent evaluation for rheumatic heart disease.  
The veteran was notified of the RO's action but did not 
appeal, and it became final based on the evidence then of 
record.

In October 1990, the veteran filed a VA Form 21-4138, in 
which he stated that his service-connected disability had 
increased in severity, and requested reevaluation.  VA and 
non-VA medical records, dated from September 1989 to October 
1990, were associated with the claims files and show that the 
veteran was treated for several non-service-connected 
disorders, including cervical and lumbar spine pain and 
gastrointestinal problems.  The records indicate that the 
veteran was not in acute distress.  In August 1990, a mild 
exacerbation of COPD was noted.  In a November 1990 letter to 
the veteran, the RO advised him that the VA medical records, 
dated from June 1989 to October 1990, described treatment for 
non-service-connected conditions and requested medical 
evidence of increased disability in his service-connected 
disability.  In January 1991, the RO denied the veteran's 
claim for an increased evaluation for his service-connected 
rheumatic heart disease.  The veteran was advised of the RO's 
action but did not appeal, and it became final based on the 
evidence then of record.

On February 3, 1992, the RO received the veteran's request 
for an increased rating for his service-connected heart 
disorder.  The veteran said he was receiving SSA disability 
benefits for this condition and other problems, and had been 
unable to work for over two years.  In connection with this 
claim, the RO reviewed VA and non-VA medical records and 
examination reports, dated from October 1991 to January 1992.  
A May 1992 VA examination report included an assessment of 
hypertension and a "[q]uestion of rheumatic heart disease" 
and the examiner noted that the veteran had multiple 
symptoms, with a paucity of physical findings, regarding the 
heart disorder.  In an April 1993 statement, a VA medical 
advisor opined that there was insufficient data to believe 
that the veteran should have restriction of activity due to 
heart disease, and recommended a cardiology evaluation.  

Further, a May 1993 cardiology examination report for VA 
reflects the veteran's complaints of dyspnea with walking a 
short distance, and occasional palpitations and dizziness.  
Cardiovascular examination findings included a regular rhythm 
with no right ventricular impulse, normal "PMI" (point of 
maximal impulse) and normal S1 and S2, but no S3 or S4.  
There was neither a definite murmur nor any rumbles 
appreciated.  An electrocardiogram (EKG) was within normal 
limits.  An echocardiogram reflected mild mitral stenosis, 
mild mitral regurgitation, and mild left atrial enlargement.  
An exercise stress test showed that the veteran achieved 7.0 
METS (metabolic equivalents); there was less than predicted 
exercise duration, with no angina, and there were no EKG 
changes.  The cardiologist's impression included probable 
rheumatic heart disease, exertional dyspnea, hypertension, 
and smoking history.  The specialist commented that it "was 
somewhat unclear if the patient's cardiac status [accounted] 
for all of his symptoms" and doubted that was the case as 
far as significant mitral stenosis was concerned.  In the 
cardiologist's opinion, one would not expect this degree of 
mitral stenosis to be producing this degree of 
symptomatology, although the veteran might have started to 
become symptomatic from the valve.  An October 1993 VA 
medical advisor opined that, on the basis of the available 
data, there was no reason to restrict the veteran's activity 
for cardiac reasons.  A letter from the SSA, dated June 1991, 
indicates that the veteran was entitled to receive disability 
benefits starting in October 1989, although it did not 
elaborate on his disabilities.  In an October 1993 decision, 
the RO denied the veteran's claim for an increased rating for 
rheumatic heart disease and a TDIU.  The veteran was notified 
of the RO's action but did not appeal, and it became final 
based on the evidence then of record.

On April 11, 1994, the veteran filed a VA Form 21-4138 in 
which he stated that his service-connected rheumatic heart 
disease had worsened.  VA and non-VA medical records, dated 
from August 1992 to December 1994, were associated with the 
claims file and show that, when examined by a cardiologist 
for VA in June 1994, he complained of recurrent 
lightheadedness, occasional chest pain, and mild orthopnea.  
Cardiac examination findings revealed a regular rate and 
rhythm with a soft systolic murmur at the apex and no 
diastolic murmur.  A resting EKG showed a normal sinus rhythm 
without evidence of myocardial infarction.  An exercise 
stress test demonstrated decreased exercise tolerance without 
evidence of ischemia.  Private records indicate that, in 
October 1994, the veteran was hospitalized for complaints of 
dizziness; atrial fibrillation was noted, and his blood 
pressure was 116/60; a chest X-ray showed cardiomegaly 
without acute changes, and his medications were adjusted.

A December 1994 VA medical advisory opinion indicates that, 
prior to treatment, the veteran's functional restrictions 
were Class III (prior to evaluation in October 1994), 
indicative of less than ordinary activity causing symptoms, 
and indicates further that, with appropriate response to 
treatment, the veteran could "now" be Class I or II, 
indicative of slight or no physical activity restrictions.  
In a December 1994 rating decision, the RO confirmed and 
continued the previously assigned 30 percent evaluation.  The 
veteran was notified of the RO's action but did not appeal, 
and it became final based on the evidence then of record.

On June 30, 1995, the veteran's representative submitted an 
informal claim for an increased rating for the service-
connected rheumatic heart disease.  VA and non-VA medical 
records reveal that, in February and June 1995, he was 
privately hospitalized for atrial fibrillation.  It was noted 
that he was noncompliant with taking prescribed medication.  
The June 1995 records reflect that a chest X-ray showed 
borderline cardiomegaly, with probable left atrial 
enlargement, and no evidence of pulmonary edema or 
infiltrate.  An EKG demonstrated atrial fibrillation with a 
rapid ventricular response and mild ST changes.  The June 
1995 records described mitral regurgitation, mitral 
insufficiency, and some left atrial enlargement and that he 
was successfully converted to sinus rhythm; the importance of 
taking prescribed medication was noted.  Results of an August 
1995 thallium stress test revealed significantly marked 
limitation of exercise duration for age, secondary to 
shortness of breath.

In an August 1995 statement, J.M.S., M.D., a cardiologist, 
said that the veteran had mitral stenosis and mitral 
regurgitation, secondary to service-connected rheumatic fever 
with severe disease, was 100 percent disabled from a valvular 
heart status and needed right and left heart catheterization, 
with consideration of mitral valve replacement.  The veteran 
submitted a VA Form 21-4138 in August 1995 in which he said 
he was unable to return to work as an electrician due to his 
service-connected rheumatic heart disease.  In January 1996, 
a VA cardiologist submitted a statement to the effect that 
the veteran had clear evidence of cardiopulmonary problems 
that severely limited his ability to perform routine daily 
problems.  The veteran's problems included atrial 
fibrillation, rheumatic valvular heart disease, reactive 
pulmonary hypertension, and questionable coronary artery 
disease and left ventricular systolic dysfunction.  The VA 
specialist said a correctable cause for the veteran's marked 
pulmonary vascular hemodynamic abnormalities was not found 
and his valvular heart disease did not warrant valve surgery.  
The cardiologist stated that the veteran appeared to be 
totally disabled for standard activities of daily living, 
much less physically demanding activities.  

In a February 1996 rating action, the RO granted a 60 percent 
schedular evaluation for rheumatic heart disease with atrial 
fibrillation and a TDIU, effective from February 3, 1992.  
The RO indicated that the veteran's claim for an increased 
evaluation for heart disease and a TDIU had been received on 
February 3, 1992, and had been prosecuted continuously since 
that time.  The veteran was notified of the RO's action but 
did not appeal, and it became final based on the evidence 
then of record.

On November 21, 1996, the veteran submitted a VA Form 21-4138 
in which he requested an increased rating for his service-
connected rheumatic heart disease with atrial fibrillation.  
VA and non-VA medical records were associated with the claims 
folder, including a December 1996 and January 1997 statements 
from J.M.S., M.D., the veteran's cardiologist, to the effect 
that the veteran had a severe cardiopulmonary disorder, was 
functional class 3.5 and was 100 percent disabled from the 
standpoint of his cardiopulmonary abnormalities.

In April 1997, the RO granted the veteran's claim of a 100 
percent evaluation for rheumatic heart disease, effective 
from November 19, 1996, the date a physician's statement 
indicated an increase in disability.  The veteran 
subsequently perfected an appeal with respect to the 
effective date, and a significant amount of medical evidence 
was obtained.  This evidence includes VA and non-VA medical 
records, dated from 1981 to 1999, many duplicative of those 
already of record and apparently considered by the SSA in its 
award of disability benefits to the veteran.  

As noted above, in January 1998, the veteran submitted the 
November 1997 statement from D.D.R., M.D., who opined that 
the veteran had pulmonary hypertension secondary to his 
mitral stenosis and mitral regurgitation.  In an August 1998 
rating action that confirmed and continued the previously 
assigned evaluation, the RO recharacterized the veteran's 
disability as rheumatic heart disease with pulmonary 
hypertension. 

In his April 1998 NOD, the veteran requested an effective 
date of August 1, 1986, when, he asserted, "VA knew I had a 
severe cardiac/ Pulmonary disease then" or, alternatively, 
"I wish the rating board would at least go back to January 
1, 1988, for my 100% disability."

At his December 1998 personal hearing at the RO, the 
veteran's representative said that the veteran sought an 
effective date of August 2, 1989, or earlier, for a TDIU or 
the 100 percent rating for the service-connected heart 
disability.  The veteran and his representative maintained 
that Dr. R.D.P.'s August 1989 report suggested increased 
pulmonary vascular congestion, and that recommended 
additional tests were not performed by the RO.  The veteran 
testified that his pulmonary and heart problems were 
documented in 1986 and pulmonary hypertension was diagnosed 
in approximately 1995.  The veteran said it was recently 
learned that pulmonary hypertension and a cardiac valvular 
problem can be related.

In a December 1999 supplemental statement of the case, the RO 
assigned an effective date of February 3, 1992, for the award 
of the 100 percent evaluation for rheumatic heart disease.  
In its reasons and bases, the RO indicated that it had 
revised the April 1997 rating decision on the basis of a 
difference of opinion, citing to 38 C.F.R. § 3.105(b).  The 
RO said that the new effective date corresponds to the date 
from which benefits would have been payable if the former 
decision had been favorable to the veteran.  The RO indicated 
that, under the pertinent rating criteria in effect at that 
time, records from February 3, 1992, established that the 
veteran's heart disorder prevented more than sedentary 
employment but that, prior to that date, the evidence did not 
establish that an increased evaluation was warranted.

According to an August 2000 memorandum to the file, the 
veteran arrived at the RO for a scheduled personal hearing 
and discussed his case with the Hearing Officer, but did not 
testify.  The memorandum indicates that the veteran sought a 
total rating back to 1988, when he became too disabled to 
work, and notes that the veteran last worked full time in 
1986 or 1987 and discontinued employment due to his service-
connected heart disorder/pulmonary hypertension.  He had no 
additional evidence to submit, and requested that, instead of 
a hearing and readjudication, his case be referred to the 
Board for review of his appeal.

B.  Legal Analysis

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to the above rule is that the effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided that a claim for increase is received 
within one year from such date of factual increase; 
otherwise, the effective date will be the date of VA receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o)(2).  See Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).  Thus, the date 
of receipt of a claim for an increased disability rating 
generally becomes the effective date for an increased rating 
when the increase in disability is shown to have "occurred 
more that one year prior to the receipt of the claim for such 
increase" and the increased level of disability continues to 
the date of the claim.  See Harper v. Brown, 10 Vet. App. at 
126; VAOPGCPREC 12-98 at 3.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 3.102, 4.7.

Beginning with the initial assignment of a 30 percent rating 
in 1957 (which was reduced to 10 percent in July 1958 and 
increased to 30 percent in October 1986), the RO evaluated 
the veteran's rheumatic heart disease under Diagnostic Code 
(DC) 7000.  See 38 C.F.R. §§ 4.20, 4.104, DC 7000, effective 
prior to January 12, 1998.  Under that code section, a 30 
percent evaluation was assigned from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for three years, or diastolic 
murmur with characteristic EKG manifestations or definitely 
enlarged heart.  Id.  With the heart definitely enlarged; 
severe dyspnea on exertion, elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; with more 
than light manual labor precluded, a 60 percent evaluation 
was assigned.  Id.  A 100 percent evaluation was warranted 
for inactive disease with definite enlargement of the heart 
confirmed by roentgenogram and clinically; dyspnea on slight 
exertion; rales, pretibial pitting at the end of the day or 
other definite signs of beginning congestive failure; with 
more than sedentary employment  precluded; or, for active 
disease, with ascertainable cardiac manifestation, for a 
period of six months.  Id.

During the pendency of this appeal, effective January 12, 
1998, VA issued revised regulations amending the section of 
the Rating Schedule dealing with the criteria for diagnosing 
and evaluating cardiovascular disabilities.  See 62 Fed. Reg. 
65,207 (1997).  The new criteria for evaluating service- 
connected disabilities of the cardiovascular system are 
codified at 38 C.F.R. § 4.104.  The revision incorporates 
objective measurements of the level of physical activity, 
expressed numerically in metabolic equivalents (METs), at 
which cardiac symptoms develop.

The METs are measured by means of a treadmill test.  However, 
it is recognized that a treadmill test may not be feasible in 
some instances owing to a medical contraindication, such as 
unstable angina with pain at rest, advanced atrioventricular 
block, or uncontrolled hypertension.  If a treadmill test is 
thought to be inadvisable due to factors including the 
foregoing, the examiner's estimation of the level of 
activity, expressed in METs and supported by examples of 
specific activities, such as slow stair climbing or shoveling 
snow that results in dyspnea, fatigue, angina, dizziness, or 
syncope, is acceptable.  See 38 C.F.R. § 4.104, Note (2).

Under the current rating criteria for valvular heart disease, 
effective January 12, 1998, a 30 percent rating is warranted 
where a workload of greater than five METs, but not greater 
than seven METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is evidence of cardiac 
hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  Id.  A 60 percent rating for 
valvular heart disease is warranted if there has been more 
than one episode of congestive heart failure in the past 
year; or where a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Id.  A rating of 100 percent disability for valvular heart 
disease is warranted for: chronic congestive heart failure; 
or under conditions where a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  Id.

The Court has held that, when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial review process has been 
concluded, a question arises as to which law now governs.  In 
this regard, the Court determined that a liberalizing change 
in a regulation during the pendency of a claim must be 
applied if it is more favorable to the claimant, and if the 
Secretary has not enjoined its retroactive application.  
Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam order); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds it noteworthy that, in 1996, a VA medical 
examiner appears to have been of the opinion that the 
veteran's cardiac disability was of such severity as to 
render him essentially unable to obtain or retain employment.  
In fact, the physician described the veteran's cardiac 
disability as severely disabling.

Applying the law and regulations to the case at hand, the 
Board notes that the veteran (in his April 1998 statement) 
contends that his increased evaluation should be granted from 
August 1986, when VA knew he had severe cardiac/pulmonary 
disability or, alternatively, from August 2, 1989, the date 
of Dr. R.D.P.'s examination report, considered in the August 
1989 rating decision that denied a rating in excess of 30 
percent for rheumatic heart disease and service connection 
for pulmonary disease, or, possibly, January 1, 1988.  
However, the Board observes the veteran did not appeal the 
October 1986, March 1987, or February 1988 rating actions, 
nor did he appeal the August 1989 rating decision or any of 
the June 1991, October 1993, December 1994, and the February 
1996 rating actions; therefore, by operation of law, they 
became final.  It was the veteran's November 1996 claim for 
an increased rating that ultimately led to the December 1999 
rating action, in which the 100 percent disability rating was 
granted, effective from February 1992.  

The foregoing record plainly shows that the veteran first 
filed a claim for an increased rating for rheumatic heart 
disease in August 1986 that was granted by the RO in October 
1986.  The increased rating, to 30 percent, was made 
effective April 1986 in the RO's March 1987 action.  In 
February 1988, the RO confirmed and continued the previously 
assigned 30 percent rating for rheumatic heart disease and 
denied a TDIU and, in August 1989, the RO again denied an 
increased rating, as well as service connection for pulmonary 
disease.  The veteran did not appeal either of those latter 
actions.

While the veteran submitted a claim for an increased rating 
in October 1990, the RO advised him in January 1991 that 
medical evidence was required to support his claim, and 
denied the claim.  The veteran did not next attempt to seek 
an increased rating in this regard until February 3, 1992, 
and that claim was denied by the RO in an October 1993 
determination.  In December 1994, the RO denied the veteran's 
April 1994 claim for increase, and, after receipt of a June 
1995 claim for increase, in February 1996, the RO granted an 
increased rating and TDIU, both effective from February 1992.  
Thereafter, he did not again seek an increased rating until 
November 1996.  Under the law, the earliest proper effective 
date would have been that same date, as the medical evidence 
demonstrates that the veteran's increase in disability 
occurred more than one year prior to the receipt of his 
increased-rating claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400; see Harper v. Brown, supra.  Nevertheless, in 
December 1999, the RO chose to grant the 100 percent 
disability rating, effective from February 3, 1992, nearly 
four and one half years prior to the date of the November 
1992 request for an increase, and the Board sees no reason 
for that determination to be disturbed.  

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for a 100 
percent rating for rheumatic heart disease with pulmonary 
hypertension any earlier than that which has been currently 
assigned by the RO, i.e., February 3, 1992. 

Finally, the Board recognizes that the veteran was awarded 
SSA disability benefits, apparently based in part on his 
heart disorder, effective from October 1989.  The Board, 
however, was first advised of the existence of the award of 
Social Security disability benefits in 1992 and was provided 
with the supporting documents in 1999.  Moreover, the Board 
observes that SSA employs different criteria than VA in 
determining total disability and, thus, the Board is not 
required to reach the same conclusion (regarding an earlier 
effective date for the award of an increased rating and a 
TDIU), as the statutes and regulations governing the VA 
adjudications are substantially different than those 
governing SSA adjudications.  See Masors v. Derwinski, 2 Vet. 
App. 181, 188 (1992).

IV.  Clear and Unmistakable Error

The veteran has also raised a claim of clear and unmistakable 
error (CUE) with respect to the August 25, 1989, rating 
decision that denied an increased rating for service-
connected rheumatic heart disease and service connection for 
pulmonary disease.  In his written statements and oral 
testimony, he contends that the findings and conclusions in 
Dr. R.D.P.'s August 2, 1989, report should have triggered a 
duty to assist him on the part of VA and that, specifically, 
he should have been scheduled for VA examination.

The veteran asserts that there was CUE in the August 25, 
1989, rating decision that denied his claim for service 
connection for a pulmonary disease and an increased rating 
for service-connected rheumatic heart disease.  CUE is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Even where the 
premise of the error is accepted. if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  Following written 
notification, thereof, the veteran did not appeal the 
decision and, therefore, it became final.  38 U.S.C.A. 
§ 7105.  Under the provisions of 38 C.F.R. § 3.105(a), 
however, previous determinations that are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of CUE, but the evidence 
establishes clear and unmistakable error, the prior decision 
will be reversed and amended.

A.  Factual Background

The veteran's service medical records are not referable to 
complaints of, or treatment for, a pulmonary disorder.  

When examined by VA in April 1957, the veteran reported 
experiencing breathlessness, more easily than before he had 
rheumatic fever.  Respiratory system examination findings 
were negative, and the shape of his chest was normal.  
Diagnoses included rheumatic heart disease, mitral and 
cardiac insufficiency, with functional capacity at Class II.

A May 1958 VA examination report reflects a normal chest X-
ray and no findings referable to a pulmonary disorder.  
Functional capacity was noted as Grade I.

An August 1958 private medical statement from F.W.E., M.D., 
demonstrates slight exertional dyspnea, with great exertion.  

A September 1965 VA cardiac evaluation report is not 
referable to a pulmonary disorder.

An April 1986 VA echocardiogram report demonstrates that 
Doppler study revealed that trace pulmonic insufficiency was 
detected.  

VA hospitalized the veteran in August 1986 for increasing 
shortness of breath, and he underwent cardiac 
catheterization.  When examined at admission, his lungs were 
clear to auscultation and percussion.  Mitral valve disease 
was diagnosed.

VA medical records, dated from March 1987 to March 1989, 
reflect complaints of dyspnea.  A September 1987 record 
describes mild restrictive defect--asbestosis with minimal 
functional abnormality, and a June 1987 chest-X-ray report 
showed poor inspiratory chest with bibasilar atelectatic 
changes, slightly more pronounced than on a November 1986 
film.  Results of pulmonary function tests conducted by VA in 
August 1987 were described as an abnormal study.  In January 
1988, stable restrictive defect, presumed asbestos related, 
was noted.  A March 1989 radiologic consultation was 
requested due to the veteran's history of asbestos exposure.  
According to the report, X-ray of the veteran's chest showed 
bibasilar atelectasis or scarring as might be related to the 
veteran's previously described asbestos exposure.  

In March 1989, the veteran submitted a claim for service 
connection for asbestosis due to exposure to asbestos while 
working in the motor poor in the Army.   

In May 1989, the veteran submitted written statements in 
support of his claim for service connection for a pulmonary 
disorder.  He said he worked in the motor pool from August to 
November 1954 at Fort Devens, Massachusetts, and, until 
August 1955, in Frankfurt, Germany, and was exposed to 
asbestos while cleaning brake shoes.  He further stated that, 
in November 1954, he was sent to Germany on a troop ship and 
slept under pipes covered with asbestos for two weeks.  He 
worked in the motor pool both before and after his rheumatic 
fever was diagnosed, and was subsequently transferred to an 
office job.  He gave a history of tobacco use for about 
fifteen years, but said he had not smoked in twenty years.  
He reported exposure to toxic chemicals in the motor pools in 
service and in construction work.  Post-service, he had 
worked as an electrician from 1958 until the time of the 
claim.

As noted above, in a June 1989 response to the RO's request 
for the veteran's duty assignments and service records, the 
NPRC said no records were located for the veteran and that 
the records may have been destroyed in a July 1973.

According to the August 1989 statement, R.D.P., M.D., 
conducted a pulmonary evaluation of the veteran for VA due 
complaints of shortness of breath on minimal exertion.  
Examination findings revealed good aeration of both lung 
bases.  Rhonchi were heard on auscultation and wheezes were 
noted.  Examination of the heart revealed S1 and S2 without 
gallops.  The clinical impression included COPD.  Dr. R.D.P. 
said the veteran's X-rays were consistent with chronic 
obstructive pulmonary disease and there was some suggestion 
of increased pulmonary vascular congestion.  According to the 
physician, based on the veteran's history of COPD and 
rheumatic heart disease, with history of valve problem and 
inability to exert himself, the veteran should be disabled 
from a pulmonary viewpoint and was incapable of continuing in 
his occupation, which required exertion-like climbing.  The 
doctor said a repeat workup should also be done to see if the 
veteran's pulmonary impairment improved.  An echocardiogram 
was recommended.

In an August 1989 rating decision, the RO denied the 
veteran's original claim for service connection for a 
pulmonary disease (asbestosis) and denied an increased 
evaluation for rheumatic heart disease.  The RO concluded 
that the veteran's service medical records were negative for 
complaints of, or treatment for, a pulmonary disorder and 
that post-service VA examination findings in 1957 and 1958 
were not indicative of any pulmonary abnormality.  It noted 
that the veteran asserted he was exposed to asbestos in 
service, but the NPRC was unable to locate pertinent service 
records to verify his duties.  The RO stated that, while the 
June 1987 VA record made reference to bibasilar atelectasis 
and a presumption of asbestosis, testing had not been 
performed to conclusively diagnose asbestosis.  Further, the 
RO noted that, in March 1989, a VA record had noted a history 
of lung complaints, but the veteran's heart had a regular 
rhythm, without murmur, and his condition was stable.  The RO 
observed that the VA special pulmonary examination in August 
1989 had reflected the examiner's opinion that the veteran 
suffered with COPD.  The RO concluded that the evidence did 
not show that the veteran developed lung disease in service 
as a result of service-connected rheumatic heart disease or 
exposure to asbestos, and also concluded that a rating in 
excess of 30 percent for rheumatic heart disease was not 
warranted.

In his written and oral statements, the veteran has 
maintained that the RO failed in its duty to assist in not 
scheduling a VA examination after receiving Dr. R.D.P.'s 
August 1989 statement.

B.  Legal Analysis

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether CUE was present in a 
prior determination. The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based upon the record and law that existed a 
the time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated that CUE is a very specific and rare 
kind of "error."  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. . . .  If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error . . . that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.

It must be remembered that there is a presumption of validity 
to otherwise final decisions, and that where such decisions 
are collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger.  See 
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown,  6 
Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999), expressly adopting the "manifestly changed 
outcome" language in Russell.  A disagreement with how the 
Board evaluated the facts is inadequate to raise a claim of 
CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

A CUE claim must be based on the evidence in the record when 
the previous decision was rendered.  Pierce v. Principi, 240 
F.3d 1348, 1353 (Fed. Cir. 2001); see also Disabled American 
Veterans (DAV) v. Gober, 234 F.3d 682, 697 (Fed. Cir. 2000) 
(upholding 38 C.F.R. § 20.1403(a), pertaining to revision of 
Board decisions based on CUE).

The law and regulations in effect at the time of the August 
1989 rating decision provided, as they do today, that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C. §§ 310, 331 (1988); 38 C.F.R. 
§ 3.303 (1988).  Service connection may also be established 
on a secondary basis, for a disability that is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (1988).

The record shows that, in August 1989, the rating board found 
that the evidence of record failed to demonstrate that the 
veteran had a pulmonary disorder associated with either 
service or a service-connected disability, and that a rating 
in excess of 30 percent for rheumatic heart disease was not 
warranted.  

While the veteran argues that the August 1989 rating decision 
was clearly and unmistakably erroneous when it denied service 
connection for a pulmonary disorder and an increased rating 
for service-connected rheumatic heart disease because the RO 
failed provide a rating examination in conjunction with his 
claim after receiving Dr. R.D.P.'s August 1989 report, 
nevertheless, consideration of a determination of CUE must be 
based on the record and law existing at the time of the 1989 
rating decision.  See Porter v. Brown, 5 Vet. App. 233, 237 
(1993). 

The veteran argues that VA knew or should have known that his 
pulmonary disorder was linked to his service-connected 
rheumatic fever, and that a VA examination should have been 
scheduled after the RO reviewed Dr. R.D.P.'s August 1989 
examination report that diagnosed COPD and said there was 
some suggestion of increased pulmonary vascular congestion.  
In effect, the appellant asserts that, if a VA examination 
had been scheduled at that time, it would have shown that he 
was totally disabled from his rheumatic heart disease and 
pulmonary hypertension. 

The Board notes, nevertheless, that the veteran's assertion 
that VA was required to provide him with an examination at 
the time of his original claim is, essentially, an argument 
that VA breached its duty to assist him in the development of 
that claim.  However, the Court has clear held that "VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE as such breach creates only an incomplete rather than 
an incorrect record."  See Caffrey v. Brown, 6 Vet. App. at 
384.  See also DAV v. Gober, 234 F.3d at 697 (upholding 
38 C.F.R. § 20.1403(d)(2) and stating that Secretary's 
failure to fulfill duty to assist is not a basis for finding 
of CUE in Board decisions).  Therefore, the Board may not 
make a finding of CUE on the basis suggested by the veteran.  
In fact, this allegation is, in itself, insufficient to plead 
a valid claim of CUE.  See Fugo, supra. 

The Board also notes that this is not a situation 
contemplated by Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein it was held that the RO's failure in the duty 
to assist constituted a grave procedural error and the rating 
decision in issue was therefore not final.  In this case, the 
veteran has not referred to existing records that the RO 
failed to obtain.  Rather, this situation is similar to that 
discussed in Simmons v. West, 14 Vet. App. 84 (2000), wherein 
it was held that the RO's alleged failure to help establish a 
claim for benefits, in that case by providing a VA 
examination, was not the type of grave procedural error that 
tolled the finality of a rating decision.

The rating action in August 1989 held that the veteran's 
rheumatic heart disease had not increased in severity to 
warrant a rating in excess of the previously assigned 
30 percent rating.  The veteran's rheumatic heart disease was 
evaluated under 38 C.F.R. §§ 4.20, 4.104, Diagnostic Code 
7000, effective prior to January 12, 1998, set forth above. 

The only basis for the rating board to have an assigned an 
evaluation greater than 30 percent would have been to find 
that there was an enlarged heart, severe dyspnea, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia, with more than light manual labor 
precluded.  There was no evidence of disability to that 
extent before the rating board in August 1989.  In fact, 
according to the August 1989 rating action, VA medical 
records documented that the veteran's condition was stable 
and his heart had a regular rhythm without murmur in March 
1989.  The August 1989 medical report revealed S1 and S2 
without gallops.  There was no evidence before the rating 
board in August 1989 demonstrating that the veteran's 
rheumatic heart disease had increased in severity.  See 
Luallen, Damrel, Porter, Caffrey, and Russell, supra. 

The record shows the rating action in August 1989 held that, 
while the record indicated that the veteran had COPD and had 
been diagnosed with asbestosis, there was no documented 
evidence of exposure to asbestos in service and no medical 
finding to show that a pulmonary disorder was related to a 
the veteran's service-connected rheumatic heart disease.  In 
fact, it was not until 1997 that Dr. D.D.R. concluded that 
the veteran's pulmonary hypertension was due to the service-
connected rheumatic heart disease.  Therefore, the facts of 
his case did not warrant the application of secondary service 
connection and the RO, in 1989, did not commit error in 
denying the claim on this basis.  The record also shows that 
the veteran's rheumatic heart disease was considered stable 
and, thus, the evidence did not support a conclusion to 
warrant an increased disability evaluation.

Accordingly, the Board finds that the August 1989 rating 
decision that denied service connection for a pulmonary 
disorder and an increased rating for rheumatic heart disease 
was reasonably supported by the evidence of record and 
prevailing legal authority, and therefore was not clearly 
erroneous.  Furthermore, the RO, in 1989, had before it the 
correct facts as they were known at that time, and did not 
incorrectly apply, or fail to apply, any provision of law or 
regulation extant at that time.  Hence, the veteran's claim 
that there was CUE in the August 1989 rating decision must be 
denied.

Finally, as noted above, the Board recognizes that the 
veteran was awarded SSA disability benefits, apparently based 
in part on his heart disorder, effective from October 1989.  
The Board, however, was first advised of the existence of the 
award of Social Security disability benefits in 1992 and was 
provided with the supporting documents in 1999.  
Consequently, the award of Social Security benefits does not 
bear on whether the RO's decision at issue was clearly and 
unmistakably erroneous.


ORDER

A timely notice of disagreement as to the February 1996 
rating action that awarded a 60 percent disability evaluation 
for rheumatic heart disease and a total rating based upon 
individual unemployability due to service-connected 
disability, effective from February 3, 1992, was not filed, 
and the appeal as to this issue is dismissed.

An effective date earlier than February 3, 1992, for the 
assignment of a 100 percent disability evaluation for 
service-connected rheumatic heart disease with pulmonary 
hypertension is denied.

The claim of CUE in an August 1989 rating that denied service 
connection for a pulmonary disorder and an increased rating 
for rheumatic heart disease is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

